Citation Nr: 1210506	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  05-13 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a chronic bilateral knee disorder to include degenerative joint disease.  

2.  Entitlement to service connection for a chronic bilateral foot disorder to include flat feet, hammer toes, bilateral calcaneal spurs, and left hallux valgus.  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from January 1974 to July 1974 and additional periods of active duty for training and inactive duty for training with the Army Reserve.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Roanoke, Virginia, Regional Office (RO) which denied service connection for degenerative joint disease of the knees, flat feet, hammer toes, bilateral calcaneal spurs, and left hallux valgus.  In June 2009, the Veteran was afforded a hearing before the undersigned Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  In August 2009, the Board remanded the Veteran's appeal to the RO for additional action.  

In November 2010, the Board denied service connection for a chronic bilateral knee disorder and a chronic bilateral foot disorder.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  

In October 2011, the Court granted the Parties' Joint Motion for Remand; vacated the Board's November 2010 decision; and remanded the Veteran's appeal to the Board for additional action.  

The Board has reframed the issues of service connection for a bilateral knee disorder and a bilateral foot disorder as entitlement to service connection for a chronic bilateral knee disorder to include degenerative joint disease and service connection for a chronic bilateral foot disorder to include flat feet, hammer toes, bilateral calcaneal spurs, and left hallux valgus in accordance with the Court's decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The appeal is REMANDED to the RO.  The Department of Veterans Affairs (VA) will notify the appellant if further action is required.


REMAND

In October 2011, the Court granted the Parties' Joint Motion for Remand and remanded the Veteran's claims to the Board for additional action as directed by the Joint Motion.  The Joint Motion directs that the Board should (1) request service documentation from the United States Army Human Resources Command (Code 11) and (2) to obtain an adequate VA examination which addresses the relationship of the claimed disorders to the Veteran's periods of duty with the Army and the Army Reserve.  

Initially, the Board observes that the RO contacted the United States Army Human Resources Command in June 2008 and requested both verification of the Veteran's periods of duty and all relevant service treatment records.  In June 2008, the United States Army Human Resources Command responded to the RO's request and forwarded both verification of the Veteran's periods of active service, active duty, active duty for training, and inactive duty for training and all available service treatment records for incorporation into the record.  Given such action, the Board finds that an additional request for documentation from the United States Army Human Resources Command would be redundant.  

As to the remainder of the Joint Motion's directions, the Board has no discretion and must remand the instant appeal in compliance with the Court's October 2011 Order granting the Parties' Joint Motion to Remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the Parties that forms the basis of the Joint Motion to Remand).  
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for compensation purposes in order to determine the current nature and etiology of her chronic bilateral knee and bilateral foot disabilities.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to the following questions: 

a.  Is it as likely as not (i.e., probability of 50 percent or more) that any identified chronic knee disorder had its onset during active service/active duty; is related to the Veteran's claimed inservice trauma; or otherwise originated during active service/active duty?  

b.  Is it as likely as not (i.e., probability of 50 percent or more) that any identified chronic foot disorder had its onset during active service/active duty; is related to the Veteran's reported pes planus and/or claimed inservice trauma; or otherwise originated during active service/active duty?  

Send the claims folder to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

2.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the examiner if it is deficient in any manner.  

3.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and her attorney should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 

	(CONTINUED ON NEXT PAGE)



or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

